DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
Response to Amendment
This Office Action is in response to the RCE filed on 07/13/2021.
Status of the Claims:
Claim(s) 1 and 9 has/have been amended.
Claim(s) 1-18 is/are pending in this Office Action. 

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 05/21/2021, with respect to the claim rejections have been fully considered and are persuasive.  The rejection of claims 1-18 have been withdrawn. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0273699 to Lin et al. teaches an image processing method, an electronic device thereof, and a recording medium thereof, which are applicable for processing an image captured by an electronic device. In this method, a default direction is defined first, and a current usage direction of the electronic device is obtained then. If the usage direction is not consistent with the default direction, the image is adjusted to a correct direction according to both the usage direction and the default direction. Finally, the adjusted image is recorded. Therefore, regardless of the direction along which the user holds the electronic device when capturing the image, the recorded image is always in the correct direction. The rotation operations performed to the images that are not in the correct direction can be omitted when browsing the images, so as to greatly increase the convenience and smoothness in browsing images.
US 2011/0128410 to Lee et al. teaches a method of and an apparatus for taking an image of a mobile terminal. A shooting direction of the mobile terminal is recognized. When the recognized shooting direction is not a reference direction and an image is taken, a direction of an image stored in a storage unit is matched with a direction of a preview image. Therefore, since an image displayed on a preview screen, desired by a user, is stored, additional editing of the image is not required and user convenience is improved.

	

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a control method comprising: 
in response to a switching signal sent to a camera configured to switch a shooting mode of the camera: 
determining a current shooting mode of the camera as a first mode, the first mode including one of a landscape shot-mode and a portrait shot-mode, and a first image being captured by the camera in the first mode and displayed, through a display screen, based on a display mode of the display screen; and 
determining the display mode of the display screen and an image orientation of the second image; and 
controlling the display screen to display the second image upright based on the display mode for displaying the first image.

Regarding claim(s) 2-8, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 9, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a 
in response to a switching signal sent to a camera configured to switch a shooting mode of the camera: 
determine a current shooting mode of the camera as a first mode, the first mode including one of a landscape shot-mode and a portrait shot-mode, and a first image being captured by the camera in the first mode and displayed, through a display screen, based on a display mode of the display screen; and 
determine the display mode of the display screen and an image orientation of the second image; and 
c-5-A pplication No. 16/365,555ccccontrol the display screen to display the second image upright based on the display mode for displaying the first image.

Regarding claim(s) 10-18, claim(s) depend from independent claim 9 and is/are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698          


/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698